Citation Nr: 1024866	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-19 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for entitlement to service connection for 
degenerative arthritis of the lumbar spine and for service 
connection for cervical spondylosis.

2.  Entitlement to service connection for degenerative arthritis 
of the lumbar spine

3.  Entitlement to service connection for cervical spondylosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1982.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
which reopened and denied claims for service connection for 
arthritis of the lumbar spine and for cervical spondylosis.  
Notwithstanding the RO's action, the Board must conduct an 
independent review of the evidence to determine whether new and 
material evidence has been submitted sufficient to reopen a prior 
final decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran presented testimony before a Decision Review Officer 
in August 2009, and before the undersigned Veterans Law Judge in 
March 2010.  Transcripts of those hearings are associated with 
the Veteran's claim folder.

The issue of entitlement to nonservice connected pension has been 
raised by the record but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

The issues of entitlement to service connection for arthritis of 
the lumbar spine and for cervical spondylosis are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  By way of a September 2007 rating decision, the RO denied 
service connection for arthritis of the lumbar spine and for 
cervical spondylosis, finding that there was no evidence of such 
conditions related to service; the Veteran did not appeal.

2.  Evidence received since September 2007 has not been 
previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, relates to 
an unestablished fact, and raises a reasonable possibility of 
substantiating the claims.


CONCLUSION OF LAW

New and material evidence has been received to reopen claims of 
service connection for arthritis of the lumbar spine and for 
cervical spondylosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to 
the issue of whether new and material evidence has been received, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed. 



New and Material Evidence

Although the RO reopened the claims of service connection for 
degenerative arthritis of the lumbar spine and for service 
connection for cervical spondylosis, the Board is required to 
first consider whether new and material evidence had been 
presented before the merits of claims can be considered.  
Barnett, 83 F.3d at 1383.

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  


The evidence of record at the time of the September 2007 rating 
decision consisted of the Veteran's service treatment records, VA 
outpatient treatment records dated between February 2004 and 
August 2007, and records relating to a Worker's Compensation 
claim filed with the U.S. Department of Labor. 

Evidence relative to the claims for service connection for back 
and neck disabilities that has been received since the September 
2007 decision includes letters from the Veteran's family and 
acquaintances, which state that he has suffered from back and 
neck pain since service, and transcripts of the Veteran's 
testimony, in which he reports that he receives Social Security 
disability benefits.  

The Veteran's original claims for service connection were denied 
because there was no evidence that the claimed conditions were 
related to service.  The recently received evidence indicates 
that the Veteran has chronic back and neck disabilities which 
began during his active service.  Presuming the credibility of 
the recently received evidence, this evidence relates to an 
unestablished fact necessary to substantiate the claim, 
constitutes new evidence that is material to the Veteran's claim, 
and raises a reasonable possibility of substantiating his claim.  

As new and material evidence has been received, the claims of 
entitlement to service connection for degenerative arthritis of 
the lumbar spine and service connection for cervical spondylosis 
may be reopened.

Adjudication of the Veteran's claims does not end with the 
determination that new and material evidence has been received.  
This matter must now be addressed on a de novo basis.  For the 
reasons detailed in the remand section, additional development is 
required for a full and fair adjudication of the underlying 
service connection claims.


ORDER

New and material evidence having been received, the claim for 
service connection for arthritis of the lumbar spine is reopened; 
to that extent only, the claim is granted.  

New and material evidence having been received, the claim for 
service connection for cervical spondylosis is reopened; to that 
extent only, the claim is granted.  


REMAND

Remand is required for further development consistent with VA's 
duty to assist the Veteran in substantiating his claim, and 
applicable case law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded a VA examination of his back and neck in 
July 2008, in which the examiner diagnosed spondylosis and 
degenerative disc disease of the lumbar and cervical spine, with 
bilateral radiculopathy and stated that it is less likely than 
not that the neck disabilities are related to service because 
"there is no clear start date of problems since no chronic 
condition was diagnosed in service."  He also concluded that the 
Veteran's neck disabilities are unrelated to service because the 
claims file did not contain "any evidence to show a chronic 
diagnosis in the service or within the 1-year time-period [sic] 
upon discharge."  He further noted that "the claims file does 
not clearly describe any secondary injuries, motor vehicle 
accidents, or worker's compensation claims while a civilian and 
working in the textile industry."  

The opinions provided are inadequate because they do not discuss 
whether the Veteran's current disabilities may have developed 
after service as a result of the in-service accident he reports.  
Furthermore, the opinions fail to address the Veteran's 
contention that he has experienced back and neck pain since 
service.  The Veteran is competent to describe the symptoms he 
has experienced that are capable of lay observation, to include 
the time of their onset.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Lay evidence cannot be rejected simply because it is not 
accompanied by contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  Once VA undertakes 
the effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, VA 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is 
required to obtain adequate opinions regarding the etiology of 
the Veteran's claimed disabilities.

The claims file contains Social Security Administration (SSA) 
records dated through May 2007, which indicate that the Veteran 
was denied disability benefits.  During his hearing before the 
Board, the Veteran testified that he began receiving SSA 
disability benefits in February or March 2010.  On remand, 
updated records should be obtained from SSA.  

Accordingly, the case is REMANDED for the following actions:

1.	Contact SSA and request copies of all 
records used in determining the Veteran's 
entitlement to disability benefits which 
were generated after May 2007.  Any 
decision rendered by an Administrative 
Law Judge must also be obtained and 
associated with the claims folder.  All 
attempts to obtain these records must be 
documented for inclusion in the folder.  
If any records are located, they should 
be associated with the claims file.  If 
there are no records, this must be noted 
in the folder.

2.	After completion of the foregoing, 
schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of his claimed 
back and neck disabilities.  The claims 
folder must be made available to examiner 
for review in connection with the 
examination.  The examiner should be 
informed that the Veteran's description 
of his symptoms constitutes evidence of 
the claimed condition and should be 
discussed.  Any countervailing medical 
evidence in the record should also be 
addressed.  Based on the examination and 
review of the record, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any 
currently diagnosed back or neck 
disability was incurred in or is 
otherwise related to service.  Complete 
rationale for all opinions must be 
provided.  

3.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


